 
Exhibit 10.11.1
 
AMENDMENT NO. 1
TO
STOCK OPTION AND REGISTRATION RIGHTS AGREEMENT
 
This AMENDMENT NO. 1 (this “Amendment”) TO STOCK OPTION AND REGISTRATION RIGHTS
AGREEMENT(the “Original Agreement”) dated January 26, 1994 by and between
Maxwell Shoe Company Inc., a Delaware corporation (the “Company”) and Mark J.
Cocozza (the “Option Holder”), is entered into as of October 30, 2002 by between
the Company and the Option Holder.
 
RECITALS
 
WHEREAS, Section 402 of the Sarbanes-Oxley Act of 2002 (the “Act”), generally
prohibits the Company from directly or indirectly extending or maintaining
credit, arranging for the extension of credit or renewing an extension of credit
in the form of a personal loan to or for its directors and executive officers
(each, an “Executive Participant”);
 
WHEREAS, certain provisions of the Original Agreement may allow for arrangements
that may be deemed to be extending credit or arranging for the extension of
credit by the Company to Executive Participants, and thus potentially violative
of Section 402 of the Act; and
 
WHEREAS, the parties hereto desire to amend the Original Agreement to bring it
into compliance with the Act.
 
AMENDMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which the parties
hereto acknowledge, the Company and the Option Holder hereby agree as follows:
1.    Amendment of Section 7.  Section 7 of the Original Agreement shall be
amended to read, in its entirety, as follows:
 
“7.    Exercise.
 
(a)    The Option shall be exercisable during Employee’s lifetime only by
Employee or by his guardian or legal representative, and after Employee’s death
only by the person or entity entitled to do so under Optionee’s last will and
testament or applicable interstate law. Subject to the provisions of Section
7(b) below, the Option may only be exercised by the delivery to the Company of a
written notice of such exercise (the “Exercise Notice”), which notice shall
specify the number of Option Shares to be purchased (the “Purchased Shares”) and
the aggregate Exercise Price for such shares; provided, however,





--------------------------------------------------------------------------------

 
that payment of such aggregate Exercise Price may be made, in whole or in part,
by one or more of the following means:
 
(i)    in full in cash, at or before the time the Company delivers the Option
Shares;
 
(ii)    the Employee irrevocably authorizing a broker approved in writing by the
Company to sell Option Shares to be acquired through exercise of the Option and
remitting to the Company a sufficient portion of the sale proceeds to pay the
entire exercise price and any federal and state withholding resulting from such
exercise (a “Cashless Exercise”); provided, however, that, notwithstanding
anything in this Agreement to the contrary, (A) the Company shall only deliver
such Option Shares at or after the time the Company receives full payment for
such Option Shares, (B) the exercise price for such Option Shares will be due
and payable to the Company no later than one business day following the date on
which the proceeds from the sale of the underlying Option Shares are received by
the authorized broker, (C) in no event will the Company directly or indirectly
extend or maintain credit, arrange for the extension of credit or renew any
extension of credit, in the form of a personal loan or otherwise, in connection
with a Cashless Exercise and (D) in no event shall the recipient of an Award
enter into any agreement or arrangement with a brokerage or similar firm in
which the proceeds received in connection with a Cashless Exercise will be
received by or advanced to such recipient before the date the shares underlying
the Award are delivered or released by the Company;
 
(iii)    the delivery to the Company of a certificate or certificates
representing shares of Common Stock, duly endorsed or accompanied by a duly
executed stock power, which delivery effectively transfers to the Company good
and valid title to such shares, free and clear of any pledge, commitment, lien,
claim or other encumbrance (such shares to be valued on the basis of the
aggregate Fair Market Value (as defined in the Plan) thereof on the date of such
exercise), provided that the Company is not then prohibited from purchasing or
acquiring such shares of Common Stock; and/or
 
(iv)    “pyramiding” of shares issuable upon exercise of the Option, provided
that the Company is not prohibited from purchasing or acquiring shares of Common
Stock.
 
(b)    Notwithstanding any provision of this Agreement to the contrary:



Page 2



--------------------------------------------------------------------------------

 
(i)    payment of the aggregate Exercise Price for such shares and the
optionee’s tax withholding obligation, if any, with respect to such shares shall
be due the date the shares of Common Stock underlying the Option are delivered;
and
 
(ii)    in no event shall the Company issue or deliver the Option Shares before
the Company receives payment for the Option Shares pursuant to this Section 7.”
 
2.    No Further Amendment.  Except as expressly amended hereby (a) the Original
Agreement shall be and remain in full force and effect, notwithstanding this
Amendment, and (b) the provisions of the Original Agreement (as amended hereby)
are incorporated herein by this reference.
 
3.    Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of Delaware, without giving effect to its
conflicts or choice of law provisions.
 
IN WITNESS WHEREOF, the undersigned have signed this Amendment as of the date
first written above.
 
THE COMPANY:
 
Maxwell Shoe Company Inc.,
    a Delaware corporation
By:
 

--------------------------------------------------------------------------------

Name:
 
Richard J. Bakos
Title:
 
Vice President Finance and Chief
Financial Officer

 
THE OPTION HOLDER:

--------------------------------------------------------------------------------

Mark J. Cocozza

 
 
 



Page 3